 



Exhibit 10.1
AGREEMENT
     This Agreement is made among the plaintiffs identified in Schedule A and
Matrixx Initiatives, Inc. and Zicam LLC (“defendants”). The parties to this
Agreement have agreed to resolve all claims which exist between plaintiffs and
defendants by discontinuing the lawsuits filed by the plaintiffs in their
entirety as to all defendants and potential defendants and by entering into the
“Settlement Program” identified below. Counsel for plaintiffs agree that
Schedule A of the Agreement shall include all individuals who have retained
their firms to represent their interests regarding Zicam claims as of the date
the Agreement is signed by the parties. However, individuals listed on
Schedule A whose claims arise solely from the use of the Zicam® swab product
shall not be entitled to compensation under the Settlement Program or obligated
to discontinue their lawsuits.
     Now, therefore, in consideration of the obligations and mutual promises set
forth herein, it is agreed as follows:

  1. Defendants will fund a Settlement Program as follows:

  (a)   No later than January 13, 2006, defendants will pay $5,950,000 into the
escrow account identified below;     (b)   On February 21, 2006 defendants will
pay $5,950,000 into that escrow count;     (c)   No later than January 13, 2006,
defendants will pay $100,000 into the escrow account for administrative expenses
involved in the management of the Settlement Program; and     (d)   The amounts
identified in Sections 1(a), (b) and (c) are the only payments defendants will
have to make as part of the settlement of the litigation.

  2. The escrow account will be maintained at a financial institution in
Arizona. The institution shall be chosen by the attorneys for the plaintiffs
subject to the approval of defendants, such consent not to be unreasonably
withheld. The financial institution and any fund manager it may engage will
enter into a written escrow agreement respecting management of the funds. This
escrow agreement shall first be approved by the parties to this Agreement.    
3. The lawsuits brought by the plaintiffs shall be dismissed with prejudice as
to all parties and without costs, expenses or attorneys’ fees upon the payment
by the defendants of the amounts due to be paid on or before January 13 and on
February 21, 2006. A copy of the Stipulation of Dismissal is attached as
Schedule B. No further action will be taken by the parties in those lawsuits
other than to implement their dismissal.

 



--------------------------------------------------------------------------------



 



  4. Plaintiffs will provide defendants with a duly executed release from each
plaintiff by April 3, 2006. No payment shall be made to any plaintiff who has
not executed such a release. The release shall be in the form attached as
Schedule C. “Plaintiffs” in this Agreement means all persons who claim a loss as
a result of any harm of any kind claimed to have resulted from use of
defendants’ products. Thus, spouses qualify as one plaintiff. So do all persons
who claim any loss as a result of the death or injury of a person. In summary,
spouses, children and/or heirs, together with the person who sustained the
claimed injury or death, constitute a single plaintiff.     5. In order for the
Settlement Program to become active, 95% of the plaintiffs identified in
Schedule A must have enrolled in the Program. The number of individuals whose
claims arise solely from the use of Zicam® swabs shall be subtracted from the
denominator in determining whether the 95% threshold has been met.     6.
Counsel for plaintiffs will prepare a settlement distribution plan defining how
the Settlement Program will distribute awards to plaintiffs who qualify for a
recovery.     7. Upon signing the Agreement, the parties shall notify Judge
Pendleton Gaines, Superior Court of Arizona, Maricopa County, of the settlement
and request that he retain jurisdiction to resolve any disputes which may arise
in the course of implementing the Agreement.

                    Barry Reed    Charles Zimmerman
Hart L. Robinovitch
Zimmerman Reed P.L.L.P
14646 N. Kierland Blvd., Suite 145
Scottsdale, AZ 85254                Kenneth W. Lewis    Bush, Lewis & Roebuck
P.C.
1240 Orleans Street
Beaumont, TX 77706                Michael L. Williams    Brian Campf
Williams Love O’Leary Craine & Powers, P.C.
9755 SW Barnes Road, Suite 450
Portland, OR 97225     

 



--------------------------------------------------------------------------------



 



                    Mitchell A. Toups    Weller, Green, Toups & Terrell, LLP
Bank of America Tower
2615 Calder Street, Suite 400
Beaumont, TX 77702                William Audet    Joshua Ezrin
Alexander, Hawes & Audet, LLP
300 Montgomery Street, Suite 400
San Francisco, CA 94104   

Attorneys for Plaintiffs

                        Charles F. Preuss    Drinker Biddle & Reath LLP
50 Fremont Street, 20th Floor
San Francisco, CA 94105   

Attorneys for Defendants

 